DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
Amendment filed 11/14/2022 has been entered and fully considered. Claims 1-3 are pending. Claim 1 is amended. No new matter is added. 


Response to Arguments
Applicant's arguments filed 11/14/2022 have been fully considered but they are not persuasive.
Applicant argues that Nagaraj fails to discuss that the coating comprises 80-90 parts of inorganic fiber-hexagonal aluminum oxide 3D network matrix. 
Examiner respectfully disagrees. The “80-90 parts” of inorganic fiber is listed as a raw material along with other components. All of the raw materials are not necessarily present in the final component in the raw material amounts. Specifically, the polyvinyl butyral and sodium tripolyphosphate appear to be removed during the process. Moreover, there appears to be reactions that occur with the raw materials during the process of forming the sealing component (See instant published paragraphs [0010], [0028], [0037]). Thus, the starting components are not necessarily the end components, and the starting amounts are not necessarily the ending amounts of the raw materials. The hexagonal aluminum oxide will be addressed in this Official Correspondence. 
Applicant argues that the fiber mesh of Zhang forms a planar layer (e.g., 2 D layers) and is not a 3D network matrix. Moreover, Zhang fails to disclose the preparation of the matrix. 
Examiner notes that the courts have generally held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See,  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The courts have also generally held that the Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature than when a product is claimed in the conventional fashion. See, In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. See In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983). MPEP 2113.
Thus, unless Applicant can show that the process leads to a structural difference in the claimed product versus the product of the prior art, the process does not differentiate the claimed invention form the prior art. 
Even though the fiber mesh of Zhang is a planar layer, it is necessarily a 3-D structure since it necessarily has a thickness. Moreover, as seen in figure 4, there are multiple layers of mesh fiber. Thus, the overall structure can be considered 3-D in this regard as well. 



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
_________________________________________________________________
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAGARAJ et al. (US 2006/0199032) in view of ZHANG et al. (US 2013/0210299), KIRBY et al. (US 2016/0108510) and LATOUR et al. (US 2010/0247952). 
With respect to claims 1 and 3, NAGARAJ et al. discloses a thermal barrier coating and bond coat (Abstract), the thermal barrier coating comprises yttrium oxide, silicon oxide, titanium oxide, and aluminum oxide (Paragraph [0010]). The bond coat is a metal layer (Paragraphs [0007]-[0009]) indirectly on the coating layer (Figures 2 and 4). NAGARAJ et al. discloses that the thermal barrier coating has aluminum oxide therein (Paragraph [0010]). 
NAGARAJ et al. does not explicitly disclose that the coating comprises fiber-aluminum oxide 3D network matrix. ZHANG et al. discloses a fiber reinforced thermal barrier coating (Paragraph [0016]) and improves impact resistance of the coating. The thermal barrier coating is formed with woven alumina fibers to form a mesh in the matrix coating layer (Paragraphs [0020], [0021], [0019]; Figure 4). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a woven alumina fiber matrix within the thermal barrier coating of NAGARAJ et al., as taught by ZHANG et al., so as to improve the impact resistance of the coating. 
The alumina woven fibers, with the alumina comprising matrix in the coating represent the claimed aluminum oxide 3D network matrix surrounding the inorganic fibers. 
NAGARAJ et al. does not explicitly disclose the claimed LIYO2. KIRBY et al. discloses an environmental barrier coating (Title; Abstract) that uses LIYO2 as a sintering aid (Paragraph [0031]) and allows the temperature of forming the coat to be reduced (Paragraph [0014]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a LIYO2 in the composition of NAGARAJ et al., as taught by KIRBY et al. so that the temperature of forming the coating to be reduced. 
NAGARAJ et al. does not explicitly disclose that the alumina is hexagonal. LATOUR et al. discloses a thermal barrier coating and bond layer (Abstract; Paragraph [0002]). Alumina that is provided is in the form of hexagonal crystallographic alumina. This promotes strong bonding and reduced spallation. It would have been obvious to one having ordinary skill in the art, prior  to the effective filing date of the claimed invention to provide the alumina sources in NAGARAJ et al., and as modified by ZHANG et al., in the form of hexagonal alumina, as taught by LATOUR et al.. One of ordinary skill in the art would appreciate that by replacing alumina with hexagonal alumina, the bond between the alumina fibers and matrix would be increased, as well as between the matrix layer and bond coat would also being increase, thereby reducing spalling of the layers from the substrate. 
The courts have generally held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See,  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The courts have also generally held that the Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature than when a product is claimed in the conventional fashion. See, In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. See In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983). MPEP 2113.
In the instant case, the instant invention appears to have a final product of a ceramic matrix composite, wherein the matrix comprises alumina, yttrium oxide, silicon oxide, titanium oxide and LiYO2,  and the fibers comprise silicon carbide, aluminum nitride or silicon oxide (See claim 2). It is noted that the parts listed in the first paragraph of the claim are parts by weight of the raw materials used in the production of the product. Thus, the actual parts by weight of the final components in the final product are not necessarily the same as listed in the starting materials. Moreover, the binder, and dispersants do not appear to form the final product and are not necessarily required in the product. The remaining steps, A1-A5 (and claim 3) do not appear to indicate any concrete structural requirements for the final product, and as such do not appear to differentiate the claimed product from the prior art product, identified above. 
With respect to claim 2, ZHANG et al. discloses that the fibers can be silicon carbide (Paragraph [0020]). 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745